16 So. 3d 270 (2009)
Keri SZEWCZYK, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4441.
District Court of Appeal of Florida, Second District.
August 21, 2009.
James Marion Moorman, Public Defender, and Tosha Cohen, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for Appellee.
KHOUZAM, Judge.
Keri Szewczyk appeals her sentence of three years' incarceration followed by eight years' probation that was imposed upon the revocation of her probation. She correctly contends that the sentence was illegal because it exceeded the three-year suspended incarcerative component of the true split sentence that was originally imposed for an offense she committed on August 8, 2003. See Sullivan v. State, 625 So. 2d 955 (Fla. 2d DCA 1993); see also Evans v. State, 730 So. 2d 768 (Fla. 1st DCA 1999). The State properly concedes that Szewczyk's sentence was illegal. Accordingly, we reverse and remand for resentencing.
Reversed and remanded for resentencing.
WALLACE and LaROSE, JJ., Concur.